        Case 19-30628       Doc 12    Filed 08/14/19 Entered 08/15/19 00:45:18             Desc Imaged
                                      Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                        District of Massachusetts
In re:                                                                                Case No. 19-30628-edk
Edward A Maia                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0101-3          User: admin                  Page 1 of 2                  Date Rcvd: Aug 12, 2019
                              Form ID: 309aauto            Total Noticed: 50


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 14, 2019.
db             +Edward A Maia,   42 Main Street,     Apartment C,    Monson, MA 01057-1373
aty            +Gerald Glasser,    Kalill, Glasser & Associates,     135 State Street,
                 Springfield, MA 01103-1987
smg             MASS DEPT OF REVENUE,    BANKRUPTCY UNIT,     P0 BOX 9564,   Boston, MA 02114-9564
20370843       +Baystate Medical Practices,    Physician Billing Office,     Po Box 415557,
                 Boston, MA 02241-5557
20370844       +Baystate Wing Hospital,    PO Box 415579,     Boston, MA 02241-5579
20370845       +Brooks Brothers,    PO Box 6403,    Sioux Falls, SD 57117-6403
20370850        Client Services, Inc,    Saint Charles, MO 63301
20370853        Ear Nose & Throat Surgeons of Western Ne,      Springfield, MA 01107
20370854       +Elaine Verelst,    13 Green St 2d floor,     Monson, MA 01057-1229
20370857       +Heisler Feldman & McCormick,     293 Bridge St #322,    Springfield, MA 01103-1435
20370858       +Home Depot Credit Services,    PO Box 790328,     Saint Louis, MO 63179-0328
20370861       +Marinosci Law Group,    275 West Natick Road #500,     Warwick, RI 02886-1161
20370862       +Mark P Logan, DMD,    123 Dwight Rd,    Longmeadow, MA 01106-1748
20370863       +Mass Lung & Allergy, PC,    PO Box 726,    Leominster, MA 01453-0726
20370864       +Melanie Kulig,   13 Green St 1st floor,      Monson, MA 01057-1229
20370865       +Monarch Recovery Management,     PO Box 986,    Bensalem, PA 19020-0986
20370867       +National Grid,   PO Box 11737,     Newark, NJ 07101-4737
20370868       +Partners HealthCare,    PO Box 418393,    Boston, MA 02241-8393
20370869       +Pediatric Dental Associates,     52 North Main St,    East Longmeadow, MA 01028-2321
20370871       +Radius Global Solutions LLC,     PO Box 390846,    Minneapolis, MN 55439-0846
20370873       +Sofi Lending Corp,    PO Box 654158,    Dallas, TX 75265-4158
20370877       +The Flagship Dental Group PC,     123 Dwight Rd,    2019, MA 01106-1748
20370878       +The Home Depot Credit Services,     PO Box 9001010,    Louisville, KY 40290-1010
20370879        Town of Monson-Collector,    Town Hall,    Monson, MA 01057
20370881       +UMass Memorial Healthcare,    PO Box 419591,     Boston, MA 02241-9591
20370883       +Warren R. Thompson, Esq,    1032 Thorndike St,     Palmer, MA 01069-1507
20370884       +World Financial Capital Bank,     now known as Comenity Bank,
                 12921 South Vista Station Boulevard,     Draper, UT 84020-2374

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FDWOSTRANDER.COM Aug 13 2019 04:53:00       David W. Ostrander,    Ostrander Law Office,
                 P. O. Box 1237,    36 Service Center Road,    Northampton, MA 01060-2575
smg            +E-mail/Text: duabankruptcy@detma.org Aug 13 2019 00:48:55        CHIEF COUNSEL, LEGAL DEPARTMENT,
                 DEPARTMENT OF UNEMPLOYMENT ASSISTANCE,     COMMONWEALTH OF MASSACHUSETTS,
                 19 STANIFORD STREET,1ST FLOOR,    Boston, MA 02114-2502
smg             EDI: MASSDOR Aug 13 2019 04:53:00      MASS DEPT OF REVENUE,     BANKRUPTCY UNIT,    P0 BOX 9564,
                 Boston, MA 02114-9564
ust            +E-mail/Text: USTPRegion01.WO.ECF@usdoj.gov Aug 13 2019 00:48:52        Richard King,
                 Office of the U. S. Trustee,    446 Main Street,    14th Floor,    Worcester, MA 01608-2361
20370840        E-mail/Text: aescobar@arrhacu.com Aug 13 2019 00:48:40       Arrha Credit Union,
                 145 Industry Avenue,    Springfield, MA 01104
20370841       +EDI: TSYS2.COM Aug 13 2019 04:53:00      Barclay’s Bank,    Card Services,    PO Box 13337,
                 Philadelphia, PA 19101-3337
20370842       +EDI: TSYS2.COM Aug 13 2019 04:53:00      Barclay’s Bank Delaware,     Po Box 8802,
                 Wilmington, DE 19899-8802
20370851        EDI: COMCASTCBLCENT Aug 13 2019 04:53:00       Comcast,   PO Box 196,    Newark, NJ 07101
20370846       +EDI: CAPITALONE.COM Aug 13 2019 04:53:00       Capital One Bank,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
20370847       +E-mail/Text: mike@carterbusiness.com Aug 13 2019 00:48:53        Carter Business Service,
                 150A Andover St #12A,    Danvers, MA 01923-5315
20370848       +EDI: CHASE.COM Aug 13 2019 04:53:00      Chase Card Member Service,     Po Box 15298,
                 Wilmington, DE 19850-5298
20370849       +EDI: CITICORP.COM Aug 13 2019 04:53:00       Citibank South Dakota NA,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
20370852       +EDI: WFNNB.COM Aug 13 2019 04:53:00      Comenity Bank,    PO Box 182620,
                 Columbus, OH 43218-2620
20370855       +E-mail/Text: bknotice@ercbpo.com Aug 13 2019 00:48:56       ERC,    PO Box 23870,
                 Jacksonville, FL 32241-3870
20370856       +E-mail/Text: Banko@frontlineas.com Aug 13 2019 00:51:44       Frontline Asset Strategies,
                 2700 Snelling Ave #250,    Saint Paul, MN 55113-1783
20370859       +EDI: CHASE.COM Aug 13 2019 04:53:00      JP Morgan Chase Bank,     PO Box 15298,
                 Wilmington, DE 19850-5298
20370860       +EDI: RESURGENT.COM Aug 13 2019 04:53:00       LVNV Funding LLC,    Po Box 10497,
                 Greenville, SC 29603-0497
20370870       +E-mail/Text: bankruptcyteam@quickenloans.com Aug 13 2019 00:51:31        Quicken Loans,
                 1050 Woodward Ave,    Detroit, MI 48226-1906
20370872       +EDI: CHASE.COM Aug 13 2019 04:53:00      Slate,    PO Box 15298,    Wilmington, DE 19850-5298
20370875       +EDI: RMSC.COM Aug 13 2019 04:53:00      Synchrony Bank,    PO Box 965005,
                 Orlando, FL 32896-5005
20370876       +EDI: RMSC.COM Aug 13 2019 04:53:00      Synchrony Bank,    PO Box 965015,
                 Orlando, FL 32896-5015
           Case 19-30628           Doc 12       Filed 08/14/19 Entered 08/15/19 00:45:18                         Desc Imaged
                                                Certificate of Notice Page 2 of 5


District/off: 0101-3                  User: admin                        Page 2 of 2                          Date Rcvd: Aug 12, 2019
                                      Form ID: 309aauto                  Total Noticed: 50


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
20370874       +EDI: RMSC.COM Aug 13 2019 04:53:00     Synchrony Bank,   PO Box 965036,
                 Orlando, FL 32896-5036
20370880       +E-mail/Text: birminghamtops@sba.gov Aug 13 2019 00:51:34     U.S. Small Business Administration,
                 801 Tom Martin Dr #12M,   Birmingham, AL 35211-6424
20370882       +EDI: RMSC.COM Aug 13 2019 04:53:00     Walmart/Synchrony Bank,   PO Box 965024,
                 Orlando, FL 32896-5024
                                                                                            TOTAL: 24

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
20370866          Monson Savings Bank,   146 Main St,   00105
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 12, 2019 at the address(es) listed below:
              David W. Ostrander    david@ostranderlaw.com,
               dwo@trustesolutions.net;candace@ostranderlaw.com;dwo@trustesolutions.net
              Gerald Glasser     on behalf of Debtor Edward A Maia gglasser@kgalegal.com, gglasser@comcast.net
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
      Case 19-30628                Doc 12           Filed 08/14/19 Entered 08/15/19 00:45:18                          Desc Imaged
                                                    Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Edward A Maia                                                         Social Security number or ITIN    xxx−xx−9908
                      First Name   Middle Name     Last Name                                EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                    Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                            EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Massachusetts
                                                                                            Date case filed for chapter 7 8/6/19
Case number:          19−30628


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected through
PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four
digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that
you file with the court.

                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Edward A Maia

2.      All other names used in the
        last 8 years

3.     Address                               42 Main Street
                                             Apartment C
                                             Monson, MA 01057

4.     Debtor's attorney                     Gerald Glasser                                           Contact phone (413) 781−1200
                                             Kalill, Glasser & Associates
       Name and address                      135 State Street                                         Email: gglasser@kgalegal.com
                                             Springfield, MA 01103

5.     Bankruptcy trustee                    David W. Ostrander                                       Contact phone 413−585−9300
                                             Ostrander Law Office
       Name and address                      P. O. Box 1237                                           Email: david@ostranderlaw.com
                                             36 Service Center Road
                                             Northampton, MA 01061
                                                                                                              For more information, see page 2>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                page 1
     Case 19-30628                 Doc 12         Filed 08/14/19 Entered 08/15/19 00:45:18                                   Desc Imaged
                                                  Certificate of Notice Page 4 of 5
Debtor Edward A Maia                                                                                              Case number 19−30628 −edk
6. Bankruptcy clerk's office                    U.S. Bankruptcy Court                                        Hours open: Monday−Friday
                                                300 State Street, Suite 220                                  8:30am−5:00pm
    Documents in this case may be filed at this Springfield, MA 01105
    address. You may inspect all records filed                                                               Contact phone 413−785−6900
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 8/12/19

7. Meeting of creditors                          October 1, 2019 at 09:00 AM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or                             1350 Main Street, Suite 1112,
    questioned under oath. In a joint case,      adjourned to a later date. If so, the                       Springfield, MA 01103
    both spouses must attend. Creditors may
    attend, but are not required to do so.       date will be on the court docket.


8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
    If the presumption of abuse arises, you      determination concerning the presumption of abuse. If more complete information,
    may have the right to file a motion to       when filed, shows that the presumption has arisen, creditors will be notified.
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                     File by the deadline to object to               Filing
                                                 discharge or to challenge                       deadline:
    Papers and any required fee must be          whether certain debts are                       12/2/19
    received by the bankruptcy clerk's office    dischargeable:
    no later than 4:30 PM (Eastern Time) by
    the deadlines listed.
                                                 You must file a complaint:

                                                          • if you assert that the debtor is
                                                            not entitled to receive a
                                                            discharge of any debts under
                                                            any of the subdivisions of 11
                                                            U.S.C. § 727(a)(2) through (7),
                                                            or
                                                          • if you want to have a debt
                                                            excepted from discharge under
                                                            11 U.S.C. § 523(a)(2), (4) or (6).

                                                 You must file a motion:

                                                          • if you assert that the discharge
                                                            should be denied under §
                                                            727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain                     conclusion of the meeting of creditors
                                                 property as exempt. If you believe that the
                                                 law does not authorize an exemption
                                                 claimed, you may file an objection.


10. Deadline to file §503(b)(9)                  Requests under Bankruptcy Code                              Filing deadline: 60 days from the first
    requests:                                    §503(b)(9)(goods sold within twenty(20)                     date set for the meeting of creditors
                                                 days of bankruptcy) must be filed in the
                                                 Bankruptcy Clerk's office.


11. Proof of claim                               For holder(s) of a claim secured by a                       Filing deadline: 70 days from the
                                                 security interest in the debtor's principal                 Filing Date of the Petition
                                                 residence, pursuant to Rule 3002(c)7(A):


                                                 For creditors other than those holding a Claim Secured by a Security Interest in the
                                                 Debtor's Principal Residence: A date has not been set yet. No property appears to be
                                                 available to pay creditors. Therefore, please do not file a proof of claim now. If it later
                                                 appears that assets are available to pay creditors, the clerk will send you another notice
                                                 telling you that you may file a proof of claim and stating the deadline.
                                                                                                                    For more information, see page 3>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                      page 2
     Case 19-30628                Doc 12        Filed 08/14/19 Entered 08/15/19 00:45:18                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
Debtor Edward A Maia                                                                                       Case number 19−30628 −edk
12. Discharge of Debts                        The debtor is seeking a discharge of most debts, which may include your debt. A
                                              discharge means that you may never try to collect the debt from the debtor. If you
                                              believe that the debtor is not entitled to receive a discharge under Bankruptcy Code
                                              §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code
                                              §523(a)(2),(4), or (6), you must file a complaint or a motion if you assert the discharge
                                              should be denied under §727(a)(8) or (a)(9) in the bankruptcy clerk's office by the
                                              "Deadline to Object to Debtor's Discharge or to Challenge the Dischargeability of Certain
                                              Debts" listed on line 9 of this form. The bankruptcy clerk's office must receive the
                                              complaint or motion and any required filing fee by that deadline.

13. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

14. Financial Management Training Deadline for debtor to attend a financial management training program
    Program Deadline for the Debtor approved by the United States Trustee: Sixty (60) days from the first date set
                                    for the meeting of creditors. The discharge will not enter if the debtor fails to attend
                                    a financial management−training program approved by the United States Trustee or if
                                    the debtor attends such training and fails to file a certificate of completion with the
                                    U.S. Bankruptcy Court. The training is in addition to the pre−bankruptcy counseling
                                    requirement. A list of approved courses may be obtained from the United States
                                    Trustee or from the court's website at www.mab.uscourts.gov.

15. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                              the objection by the deadline to object to exemptions in line 9.

16. Abandonment of Estate Property Notice is hereby given that any creditor or other interested party who wishes to
                                   receive notice of the estate representative's intention to abandon property of the
                                   estate pursuant to 11 U.S.C. §554(a) must file with the Court and serve upon the
                                   estate representative and the United States trustee a written request for such notice
                                   within fourteen (14) days from the date first scheduled for the meeting of creditors.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                          page 3
